Citation Nr: 0718067	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-41 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to February 
2000, and from February 2003 to June 2003.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).

In this case, the veteran contends that she currently has 
PTSD as a direct result of a stressor she alleges to have 
experienced during active duty.  Specifically, the veteran 
asserted in her September 2003 stressor statement that during 
her service in Bosnia in September 1997, she witnessed a land 
mine explosion that severely injured a local man, and took 
part in transporting that man to the local hospital for 
treatment.  The veteran has a current diagnosis of PTSD that 
is based, in part, on this stressor event.  Additionally, the 
veteran's service personnel records confirm that she was 
stationed in Bosnia from March 1997 to September 1997.

In pertinent part, the VA Adjudication Procedure Manual M21-
1MR has held that potential noncombat related stressors 
include explosions, and witnessing the death, injury, or 
threat to the physical being of another person not caused by 
the enemy.  VA Adjudication Procedure Manual M21-1MR, Part 
III, Subpart iv., Ch. 4, Section H, part 29(f) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part IV, 
Subpart ii., Ch. 1, Section D, part 13(h) (Sept. 29, 2006).  
To that end, in her September 2003 stressor statement, the 
veteran has provided the exact month and location of her 
claimed stressor event, and has noted the exact company in 
which she served and the battalion to which her company was 
attached at that time.  Additionally, the veteran noted in 
her November 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, that such an event would be documented in unit 
records such as situations reports, convoy logs, and daily 
staff journals.  

Review of the veteran's claims file does not show, despite 
the specific information provided by the veteran, that the RO 
made a request to the Joint Services Records Research Center 
(JSRRC) to attempt to verify the veteran's stressor.  As 
such, the Board concludes that it would be improper to 
adjudicate the veteran's claim for PTSD before this is 
accomplished.  A denial solely because of an unconfirmed 
stressor is improper if JSRRC has not confirmed that the 
claimed stressor cannot be verified.  See, c.f., VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., 
Ch. 4, Section H, part 32(k) (Aug. 1, 2006), and VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 15(l) (Sept. 29, 2006).



Accordingly, the case is remanded for the following actions:

1.  The RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified 
by the veteran in her September 2003 
stressor statement, to include the 
explosion of a land mine, and 
consequent injury to and emergency 
medical transport of Bosnian civilians, 
outside Camp Dobal, Bosnia, in 
September 1997, where the veteran was a 
member of A Company, 125th Forward 
Support Battalion, attached to 1st 
Battalion, 41st Infantry.  This 
summary, and all associated documents, 
must be sent to the JSRRC, which must 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.

If JSRRC determines that more specific 
information is necessary to conduct a 
search for the necessary records with 
which to verify the veteran's claimed 
stressor, the RO should contact the 
veteran immediately and request such 
information; once the veteran's reply 
is received, the RO must provide the 
information contained therein to the 
JSRRC.

2.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor, 
then the veteran must be afforded the 
appropriate VA psychiatric examination 
to determine the nature and etiology of 
all psychiatric disorders found.  The 
report of examination must include a 
detailed account of all manifestations 
of the psychiatric disorders found to 
be present.  All necessary tests must 
be conducted and the examiner must 
review the results of any testing prior 
to completion of the report.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record, and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  
Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed psychiatric disorder is 
related to the veteran's active duty 
service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit on appeal 
remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and her representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

